Title: From John Adams to John Marshall, 11 August 1800
From: Adams, John
To: Marshall, John



Dear Sir
Quincy Aug 11 1800

I have received your favor of Aug 21st. I wrote you, on the 7th of this month, my consent to the appointment of Major David Hopkins, to be Marshall conformably to the advice of Mr Stoddert. The letter from the Prince Regent of Portugal, announcing another birth, with the answer prepared for my signature, I find not among the papers. It has not arrived to me. I embrace with pleasure, the recommendation of Mr. King, of an agreement with the British government, for a sum in gross, in lieu of claims under the 6 article. Can any plan be devised to induce the debtors to contribute any portion of the money?
With the highest regard
